       Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                                                                                nr•"5-$
                           MIDDLE DISTRICT OFALABAMA

                                                                             Zfia'DEC t it A
      MANETIRONY CLERVRAIN,ET AL
                                                                            CECRA P.
                                                                                      HACXETT. CLK
                                                                                  OfSTRICT COURT.
                                                                            t-1100LE ofs7- lc-r
                               vs.                     2:20-cv-1024-WHA-CSC
                                                            CASE #                             ALA

       STEVEN TROY MARSHALL,ET AL

    ***************************************************************************

    MOTION FOR CONSIDERATION AND COMPELLING IMPOSITION FINANCIAL
          BURDEN BY INVOKING THE ANT(S)MOVEMENT ACT("TAMA")
    ***************************************************************************

      I. COMES NOW, the plaintiff, rManetirony Clervrainl, Pro-Se, or ("The Activise) or


("The ANT"), or ("Deportable Alien"), as ("First-Times Offenderf) who is being classified as

dangerous individuals in concentration camps by restrictive means and excessive, and he is

respectfully moves this honorable courts in his behalf and the ["Protected Cline] against the

defendants across the country by participating in rGenocidel within the ("INA"), or by abusing

immigrants by illegal practice or by violated their own criminal laws pursuant to 18 U.S.0 1091; 18

U.S.0 872; 18 U.S.0 873; 18 U.S.0 1592; 18 U.S.0 2340; 18 U.S.0 1341;18 U.S.0 1961 et seq; 18

U.S.0 2 or by exposing the plaintiff to illegal contracts or false imprisonment; Peonage; Torture ;

and unlawful Criminal Restraint by Means of Physical and Mental Abused by excessive means

Against the Activist that appears to be classified as ["animar] within their Illegal Laws in violation

of the ["Administrative Procedure Acr]; ("APA"); Freedom of Information Act ("FOIA") ['The

Patent Ace"], 35 U.S.0 1, et Seq and rThe Copyright Acf1,17 U.S.C. 1 et seq ...under 5 U.S.0
        Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 2 of 10




704; 5 U.S.0 551; 28 U.S.0 1343; 28 U.S.0 1330;28 U.S.0 1651 (a); 28 U.S.0 2101; 28 U.S.0 1361;

28 U.S.0 2241;28 U.S.0 1346 and By the Supreme court rule under 15.8; 18.1; 17.1 and 21 as well

as Fed.R.Civ.P.15;23; 24; 26; 33; 38 ; 45; 57; 60(b); 65; ; Fed. R. App. P. 8; 15; 21; 23; 24.;40; 41

and for the issuance ordinance under Article I; II; III,Rule ; as a Model to prevent Unnecessarily

Removal against Family Unity by means of favorable discretion when the evidence of the records is

substantial without illegal detention; coercive by means of violating Congressional intent within the

Immigration and Nationality Act (INA") 8 U.S.0 1101 et Seq.....Which demonstrate congress

intent in light of the circumstances for the enactment of ("The Ant Movement Act]("TAMA")

merely to check the, judicial discretion in the exercise of the permitted mercy in finding

mitigating circumstances for the ["Prohibition Financial burden Actl("PFBA") In other words

With the challenge that the ("BIA") failure to evaluate the evidence for being targeted or framed is a

matter of facts if that they are part of Criminal enterprise or we question the agencies for justification

on the claims as that the cases presents with an unequivocal demands for evaluating the facts de

novo review for such conspiracy in the present case, of course, Congress has spoke clearly within the

circumstances sufficiently substantial to call for leniency as long as the testimony is substantial on

its face;

        1) On his motion filed to his case [ 20-CV-00122], entitle ["Motion for opposition as

Related Matters for controversy bv invokinff the ant Fair practice Act'](TAFLA) as additional

evidence;



                                                   2
       Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 3 of 10




       2) By the defendants restriction caused the plaintiff the delaying the procedures of the courts

testimony is credible as a matter oflaw only if it relates to facts that the witness could possibly have

observed; or;

       3) To the events which could have occurred under the laws of nature if the defendants had

never acted in such behavior to cause the plaintiff of his constitutional protected right by the first

amendment;

       a) On or about June, 29 2020 the court [20-CV-358] sent an order by alleging that the

plaintiff had violated section 1915(g) of the (PLRA) while in (ICE) custody in contradiction with

congress intent;

       b)If the restriction by (ICE) and MDC imposed financial burden to mail his motions to

various courts across the country that will be impossible to follow courts orders, or to litigate

controversies;

       c) Because of the defendants are retaliating against him because of his allegation, and the

pending complaint is currently preparing and the limitation on law library is another issues making

for questioning;

       d)As such the failure is not his fault, if the MDC and (ICE) has not known that congress has

not enacted law to allow them to punish an activist that is intention is to shed the light of such

extensive;




                                                  3
         Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 4 of 10




         e)Of the conspiracy was an agreement among the defendant employees or contractors to

 conspiring by conceal their fraud by any means of restrictive policies or regulation that the force of

 the violatioris;

         f)For the purpose to keep the trade secretively across the country, and intimidating him by

  illegal detention As the evidence will prevail the action had caused that the severe pain or suffering

  be imposed

       g) By their practice theory control against a civil detainee, if consider the psychological

hardship and mental anguish he would experience as a torture victim impose new duties or liabilities

on defendants;

          1) For certain specified purposes "such . . . as obtaining, or to stop his litigation . . . or a

  confession, . . . or intimidating by means of illegal restriction is subject to review against the

  defendants;

         2)!As addition evidence for mass Deportation, and the court is required to assess the filing

  fees against a ["Prisoner"], and not civilian, but(ICE) official treated the plaintiff like one or as the

  objective;

       3) The plaintiff ask the courts if it should compel the defendants to allowing to litigate to his

 cases or tO prove that all the time while in custody he was a victim of criminal activities or violation

 ofcriminal law;




                                                     4
       Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 5 of 10




       4) The clerk must ask them the reason that he is being restricted to $ 25 dollars for the

various cases if not more than 100 cases that certainly can not fulfill such obligation unless they

have legitiacy

       5) Of Such policy that congress enacted to enact to restrict activist to shed the light of the

criminal enterprise involved the used of illegal detention and coercive tactics used to forestall

deportation;

       6) Of course the court must compel the agencies to to explain why he should be restricted to

make copies, which will be contradicted with his case with case [20-CV-348] for the district of

Michigan;

       7) As the court has granted to pursue (IFP) to prove his cases, and to served the defendants

without restriction, and the court also said that any pleading must be served to the defendants at the

government

      8) Of expenses, and the defendants partners is interfering with the various courts order or

under threat of contempt, should be treated as part of the plaintiff injury in facts for permanent

injunction;

      a) The plaintiff ask the court if the law allowing ["Mr.McComes'] to restrict him to papers,

or envelopes, or even priority mail so that he could track his mail for future mail fraud practice by

technicality;




                                                 5
        Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 6 of 10




        b) At the various institution when was at the(BOP)facility because of his movement, and for

the defendants to explain what law giving the above individuals to retaliate because of his right to

litigate;

        c) of course 25 pages of papers can not ligate over 100 cases across the country , and the

evidence will prevail that the office will have provide him certain amount, and pending complaint if

more;

     d) Because the court has granted the plaintiff(IFP),we ask if the (USMS) must intervene in

such serious criminal violation by (MDC) for the purpose to prolong his illegal detention by

imposing;

     1) Of their personal misconducts that is simply requires an inquiry into whether the

impermissible motive was a "but for" cause of the challenged decision And the same multiple-

motive analysis

     2) That is applying in the equal protection of liberty or purports to sanction any particular

limitation on the liberty of the plaintiff to access the courts under circumstances comparable to

those here.

     3) In the context of an equal protection action, an exceedingly persuasive no justification is
          1
establisheld by showing at least that the restriction on his mailing serves important governmental

objectives;




                                                6
        Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 7 of 10




                                      PRAYER FOR RELIEF

      WIIREFORE, the plaintiff, rManetirony Clervrainl prays this honorable courts issue an

order for ["Marshall Service] and for the defendants to served all the courts and for the terminating

his removal procedure while establishing evidence or litigating his cases for the vacatur of his

conviction within his pending ["Motion for International Extraordinarv bv Ouestionin2 the Ants

Criminal Massive Issues for Genocide Reform Act'](MIGRA), of course the motion stating factual

allegations upon reliefs can be granted, including evidence for the courts to open a new case for

criminal investigation against each prison in contract with the defendants for extortion, but(MDC)

is interfering with his rights to litigate his claims that the defendants are anticipating in a extensive

conspiracy that required justification against genocide and his conviction is not aggravated felony

within the scheme Act and presenting evidence that he met all requirement for public ceremony or in

other word;a rU.S Nationall unless the government can prove that where in the("INA")excluding

Minor criminals or traffic violations certain rights and privileges and any other reliefs the court

might find just and proper.

United States District Court
Middle District of Alabama
15 Lee Street
Montgomery, AL 36104


Respectfully Submitted




                                                   7
       Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 8 of 10




s/ Manetironv Clervrain


Tuesday, June 30, 2020
Manetironyl Clervrain
BKN: 1900382
MOORE DETENTION CENTER("MDC")
111 S. ALABAMA STREET
OKMULGEE,OK 74447




     Note

     Thishourts must review the case along with his case in the Mississippi courts[ 17-CV-D0089J as part of
the same controversyfor compellingfor which the defendants are also collectively liable for all claims as
required by the act ofcongress. United States v. Public Utilities Commission, 345 U.S. 295, 314, 73 S. Ct.
706, 717, 97L. Ed 1020(1953



                                                   8
        Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 9 of 10



                               CERTIFICATION OF SERVICES


    THEREBY, The plaintiff rManetirony Cleryrainl or the Activist requesting justice, and

does swear , or declare on this date.            /         /06-t9served the enclosed [Motion(s) for

consideration and compellin2 imposition financial burden by inyokink the Ants movement Act]

(TAMA)on each party to above proceeding and envelop containing the above documents in the

united states addresses to each of them and first class postage or by delivery to a third party

commercial carried for delivery to ;


United States District Court
Middle District of Alabama
15 Lee Street
Montgomery, AL 36104


Respectfully Submitted

s/ Manetironv Clervrain
Monday,.fune 30,2020
Manetirony Clervrain
BKN: 19001382
MOORE DETENTION CENTER("MDC")
111 S. ALABAMA STREET
OKMULGEE,OK 74447




 Note
     In such a situation where the restriction is effecting the process ofthe litigation and ofcourts he
 could not serve the defendants to show cause as required by the rule ofthe courts .Greenwood v. State
 ofNew York, 842 F.2d 636, 639(2d Cir. 1988)




                                                      9
Case 2:20-cv-01024-WHA-CSC Document 1 Filed 12/14/20 Page 10 of 10




     MANETIRONY CLERVRAIN
      BKN: 19001382
      MOORE DETENTION CENTER("MDC")
      1,11 S. ALABAMA STREET
     CAMULGEE,OK 74447
                                         rgazz.
                                           1000
                                                      1
                                                   3 104
                                                           4




                                                            $
                                                           R23 °
                                                              05   8
                                                                K136
                                                                     PrigeR E PAID
                                                                  9EZr0
                                                           ArA,6eNts




                                                                    127
                                                                      5
                                                                        20N, I N




                                                                       -27




                            United States District Court
                            Middle District of Alabama
                                    15 Lee Street
                              Montgomery, AL 36104
